Registration No. 333205684 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM S-11/A PRE-EFFECTIVE AMENDMENT NO. 2 TO THE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RICH UNCLES REIT, INC. (Exact Name of Registrant as Specified in Its Governing Instruments) 3080 Bristol Street Suite 550 Costa Mesa, CA 92626 (855) 742-4862 (Address, Including Zip Code and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Harold Hofer Chief Executive Officer Rich Uncles REIT, Inc. 3080 Bristol Street, Suite 550 Costa Mesa, CA 92626 (855) 742-4862 (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Agent for Service) Copies to: Lee Polson,Esq. Strasburger & Price, LLP 720 Brazos Street, Suite 700 Austin, Texas 78701 (512) 499-3626 Approximate date of commencement of proposed sale to the public: As soon as practicable following effectiveness of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx
